COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                  NO. 2-09-352-CV

IN RE RONALD ROY GRAY                                                   RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

           The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for


   1
       … See Tex. R. App. P. 47.4.
       2
      … On March 31, 2008, relator filed an application for writ of habeas
corpus. The court of criminal appeals denied relator’s application on May 7,
2008 without a written opinion. On June 18, 2009, relator filed a subsequent
application for writ of habeas corpus. On July 15, 2009, the court of criminal
appeals dismissed relator’s subsequent application for writ of habeas corpus,
citing section 4 of article 11.07. See Tex. Code Crim. Proc. Ann. art. 11.07,
§ 4 (Vernon Supp. 2009). Article 11.07 provides the exclusive means for an
incarcerated individual to challenge a final felony conviction in non-death
penalty cases. See id., § 5. Jurisdiction to grant post-conviction habeas
corpus relief from a final felony conviction rests exclusively with the court of
criminal appeals. See Bd. of Pardons & Paroles ex rel. Keene v. Court of
Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); Hoang
v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re McAfee, 53
S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding)(“Article 11.07 contains no role for the courts of appeals; the only
courts referred to are the convicting court and the Court of Criminal Appeals.
Should an applicant find it necessary to complain about an action or inaction of
writ of mandamus is denied.




                                                 PER CURIAM


PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DELIVERED: October 29, 2009




the convicting court, the applicant may seek mandamus relief from the Court
of Criminal Appeals.” (citing Tex. Const. art. V, § 5)); see also Tex. Code Crim.
Proc. Ann. art. 11.07, § 5 (“After conviction the procedure outlined in this Act
shall be exclusive and any other proceeding shall be void and of no force and
effect in discharging the prisoner.”).

                                       2